Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. DAlonzo P.O. Box 4166 Greenville, DE 19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments June 30, 2008 (Unaudited) Shares/Principal Amount Value Common Stocks-97.6% (A) CONSUMER DISCRETIONARY Apparel Retail-5.0% 1,657,000 Aeropostale, Inc.* $51,913,810 988,700 J. Crew Group, Inc.* 32,636,987 4,441,900 Urban Outfitters, Inc.* 138,542,861 Computer & Electronics Retail-0.8% 843,400 GameStop Corp.* 34,073,360 Footwear-0.6% 183,200 Deckers Outdoor Corp.* 25,501,440 General Merchandise Stores-0.8% 1,075,700 Big Lots, Inc.* 33,604,868 84,500 Dollar Tree, Inc.* 2,762,305 Home Improvement Retail-0.0% 118,900 Lumber Liquidators, Inc.* 1,545,700 Total Consumer Discretionary 320,581,331 CONSUMER STAPLES Drug Retail-3.2% 3,575,900 CVS Caremark Corp. 141,498,363 Household Products-1.5% 1,182,900 Church & Dwight Co., Inc. 66,656,415 Hypermarkets & Super Centers-3.3% 609,300 BJ's Wholesale Club, Inc.* 23,579,910 1,754,900 Costco Wholesale Corp. 123,088,686 Personal Products-0.9% 1,072,500 Avon Products, Inc. 38,631,450 Total Consumer Staples 393,454,824 ENERGY Oil & Gas Drilling-3.2% 1,087,700 Hercules Offshore, Inc.* 41,354,354 2,025,600 Nabors Industries Ltd.* 99,720,288 Oil & Gas Equipment & Services-5.7% 71,100 Acergy SA SP-ADR 1,582,686 782,200 Complete Production Services, Inc.* 28,487,724 268,800 Core Laboratories N.V.* 38,263,680 1,687,200 Global Industries, Ltd.* 30,251,496 899,000 Oil States International, Inc.* 57,032,560 70,788 Tesco Corp.* 2,261,677 1,649,400 Weatherford International Ltd.* 81,793,746 368,300 Willbros Group, Inc.* 16,135,223 Oil & Gas Exploration & Production-8.7% 1,661,400 Cabot Oil & Gas Corp. 112,526,622 449,500 CNX Gas Corp.* 18,896,980 1,261,900 Comstock Resources, Inc.* 106,542,217 1,368,400 EXCO Resources, Inc.* 50,507,644 181,800 Goodrich Petroleum Corp.* 15,074,856 1,822,600 Petrohawk Energy Corp.* 84,404,606 Total Energy 784,836,359 FINANCIALS Property & Casualty Insurance-0.0% 20,900 ProAssurance Corp.* 1,005,499 Total Financials 1,005,499 HEALTH CARE Biotechnology-1.6% 1,089,500 Cephalon, Inc.* 72,658,755 Health Care Equipment-1.6% 258,400 Beckman Coulter, Inc. 17,449,752 802,300 Gen-Probe Inc.* 38,093,204 536,300 Thoratec Corp.* 9,326,257 150,000 Wright Medical Group, Inc.* 4,261,500 Health Care Facilities-0.6% 649,200 Psychiatric Solutions, Inc.* 24,565,728 Health Care Supplies-0.3% 292,100 The Cooper Companies, Inc. 10,851,515 148,100 Immucor, Inc.* 3,832,828 Health Care Technology-0.3% 659,600 Eclipsys Corp.* 12,110,256 Life Sciences Tools & Services-8.7% 720,900 Charles River Laboratories International, Inc.* 46,079,928 1,422,200 Covance Inc.* 122,337,644 3,254,600 Thermo Fisher Scientific, Inc.* 181,378,858 425,200 Varian Inc.* 21,710,712 216,400 Waters Corp.* 13,957,800 Pharmaceuticals-3.9% 1,655,800 Perrigo Co. 52,604,766 2,630,700 Teva Pharmaceutical Industries Ltd. SP-ADR 120,486,060 Total Health Care 751,705,563 INDUSTRIALS Aerospace & Defense-0.7% 591,400 Honeywell International Inc. 29,735,592 Construction & Engineering-1.1% 668,600 EMCOR Group, Inc.* 19,075,158 69,400 Fluor Corp. 12,913,952 568,500 Quanta Services, Inc.* 18,913,995 Construction & Farm Machinery & Heavy Trucks-0.8% 130,400 Titan International, Inc. 4,644,848 643,900 Wabtec Corp. d/b/a Westinghouse Air Brake Technologies Corp. 31,306,418 Diversified Commercial & Professional Services-1.5% 2,140,600 Corrections Corporation of America* 58,802,282 431,300 TeleTech Holdings, Inc.* 8,608,748 Electrical Components & Equipment-0.7% 763,900 GrafTech International Ltd.* 20,495,437 365,500 Polypore International, Inc.* 9,258,115 Environmental & Facilities Services-1.2% 1,159,650 Republic Services, Inc. 34,441,605 545,250 Waste Connections, Inc.* 17,409,832 Human Resource & Employment Services-0.1% 85,400 Watson Wyatt Worldwide Inc. 4,516,806 Industrial Conglomerates-6.9% 2,716,000 McDermott International, Inc.* 168,093,240 1,256,400 Walter Industries, Inc. 136,658,628 Industrial Machinery-1.2% 124,900 CLARCOR Inc. 4,383,990 32,900 ESCO Technologies, Inc.* 1,543,668 359,900 SPX Corp. 47,409,627 Marine-0.9% 364,700 Eagle Bulk Shipping Inc. 10,784,179 156,600 Excel Maritime Carriers Ltd. 6,146,550 196,400 Genco Shipping & Trading Ltd. 12,805,280 378,400 Safe Bulkers, Inc.* 7,129,056 77,000 TBS International Ltd.* 3,076,150 Marine Ports & Services-0.6% 613,800 Aegean Marine Petroleum Network Inc. 24,975,522 Railroads-0.3% 367,000 Genesee & Wyoming Inc.* 12,485,340 Total Industrials 705,614,018 INFORMATION TECHNOLOGY Application Software-0.3% 573,200 Informatica Corp.* 8,620,928 300,300 Quest Software, Inc.* 4,447,443 Communications Equipment-4.4% 2,827,300 Corning Inc. 65,169,265 2,624,800 Harris Corp. 132,526,152 Computer Hardware-1.7% 444,800 Apple, Inc.* 74,477,312 Computer Storage & Peripherals-1.6% 4,756,500 EMC Corp.* 69,872,985 Data Processing & Outsourced Services-2.2% 1,651,400 Affiliated Computer Services, Inc.* 88,333,386 672,800 CyberSource Corp.* 11,255,944 Electronic Equipment Manufacturers-1.5% 709,800 Mettler-Toledo International Inc.* 67,331,628 Electronic Manufacturing Services-0.3% 546,300 Molex Inc. 13,335,183 Internet Software & Services-0.2% 649,100 Ariba, Inc.* 9,548,261 IT Consulting & Other Services-0.7% 26,100 CACI International Inc.* 1,194,597 187,900 Gartner, Inc.* 3,893,288 1,287,100 SAIC, Inc.* 26,784,551 Semiconductor Equipment-0.8% 607,000 MEMC Electronic Materials, Inc.* 37,354,780 Semiconductors-1.6% 446,000 Atheros Communications* 13,380,000 1,531,400 Intersil Corp. 37,243,648 370,900 Monolithic Power Systems, Inc.* 8,018,858 396,300 Silicon Laboratories Inc.* 14,302,467 Systems Software-7.5% 3,568,200 Check Point Software Technologies Ltd.* 84,459,294 950,800 MICROS Systems, Inc.* 28,989,892 9,243,000 Oracle Corp.* 194,103,000 1,453,300 Symantec Corp.* 28,121,355 Total Information Technology 1,022,764,217 MATERIALS Diversified Chemicals-3.2% 1,596,200 FMC Corp. 123,609,728 791,000 Olin Corp. 20,708,380 Industrial Gases-2.9% 1,326,100 Air Products and Chemicals, Inc. 131,098,246 Metal & Glass Containers-1.7% 2,907,700 Crown Holdings, Inc.* 75,571,123 Steel-0.1% 90,800 Steel Dynamics, Inc. 3,547,556 Total Materials 354,535,033 TELECOMMUNICATION SERVICES Wireless Telecommunication Services-0.2% 513,300 Syniverse Holdings Inc.* 8,315,460 Total Telecommunication Services 8,315,460 Total common stocks (Cost $3,772,523,947) 4,342,812,304 Short-Term Investments-3.8% (A) Federal Agencies-3.7% $166,500,000 Federal Home Loan Bank, due 7/01/08, discount of 2.00% 166,500,000 Total federal agencies (Cost $166,500,000) 166,500,000 Variable Rate Demand Note-0.1% 3,297,810 U.S. Bank, N.A., 2.23% 3,297,810 Total variable rate demand notes (Cost $3,297,810) 3,297,810 Total short-term investments (Cost $169,797,810) 169,797,810 Total investments  101.4% (Cost $3,942,321,757) 4,512,610,114 Liabilities, less cash and receivables (1.4%) (A) (64,647,497) TOTAL NET ASSETS  100.0% $4,447,962,617 * Non-dividend paying security. (A) Percentages for the various classifications relate to net assets. ADR-American Depositary Receipts N.V.-Netherlands Antillies Limited Liability Corp. As of June 30, 2008, investment cost for federal tax purposes was $3,950,789,881 and the tax components of unrealized appreciation/depreciation was as follows: Aggregate gross unrealized appreciation $ 695,196,638 Aggregate gross unrealized depreciation (133,376,405) Net unrealized appreciation $ 561,820,233 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUNDS AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUNDS SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/William F. D'Alonzo William F. DAlonzo, President Date 8/08/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D'Alonzo William F. DAlonzo, President Date 8/08/08 By (Signature and Title) /s/Lynda J. Campbell Lynda J. Campbell, Treasurer Date
